DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/9/2022.  These drawings are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 With respect to claim 1, the prior art does not teach or render obvious a backup block in combination with all the structure as recited and in particularly wherein the backup block is a single piece component, wherein the chamber recessed section and the multiple suction holes are integrally formed, and wherein a bottom face of the chamber recessed section is offset towards the mounting surface from the installation surface in the thickness direction such that a depth dimension from the installation surface to the bottom face of the chamber recessed section in the thickness direction is smaller than a thickness dimension from the bottom face of the chamber recessed section to the mounting surface in the thickness direction. 
With respect to claim 5, the prior art does not teach or render obvious a screen printing machine in combination with all the structure as recited and in particularly backup block, wherein the backup block is a single piece component, wherein the chamber recessed section and the multiple suction holes are integrally formed, and . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853